Citation Nr: 0320015	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  94-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
hepatitis C with portal fibrosis and cirrhosis, to include 
entitlement to a separate rating for hepatitis B.

2.  Entitlement to a rating higher than 30 percent for 
pulmonary sarcoidosis with dry eyes.

3.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an August 1992 RO decision which denied an 
increase in a 30 percent rating for sarcoidosis.

This case also comes to the Board from a July 1995 RO 
decision which granted service connection and a 
noncompensable evaluation for portal fibrosis and cirrhosis 
(effective from September 13, 1993), granted secondary 
service connection and a noncompensable evaluation for dry 
eyes associated with service-connected sarcoidosis (the RO 
incorporated this eye condition into the already service-
connected sarcoidosis), and denied a TDIU rating. 

In January 1997, the veteran testified at a hearing in 
Washington, D.C. before a member of the Board.  In February 
1997, the Board remanded the case to the RO for additional 
development of the evidence.

In a rating decision dated in November 1999, the RO granted 
service connection and a 30 percent rating for hepatitis C 
with portal fibrosis and cirrhosis, effective from September 
13, 1993 (the RO incorporated hepatitis C into the already 
service-connected portal fibrosis and cirrhosis because they 
were considered part of the same disability).  The veteran 
appealed both the rating and effective date.  

In July 2000, the RO denied a separate rating for hepatitis 
B, and that issue was subsequently included in the appeal, in 
conjunction with the claim for a higher rating for hepatitis 
C with portal fibrosis and cirrhosis, as the claims are 
interrelated. 

At a videoconference hearing in August 2000, the veteran 
withdrew numerous other issues from appellate consideration 
and stated that he desired to continue his appeal only as to 
those issues that are listed above. 

In a decision dated in May 2001, the Board granted an 
effective date of May 7, 1992, for secondary service 
connection for hepatitis C with portal fibrosis and 
cirrhosis, and denied the remaining issues.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a joint motion filed in February 2003, 
the parties requested the Court to vacate and remand the 
Board's decision as to all issues except the earlier 
effective date issue (which was granted by the Board).  In an 
order dated in March 2003, the Court granted the motion.  


REMAND

In the February 2003 joint motion, the parties said that the 
file did not reflect that the duties to assist and notify, as 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), had been satisfied.  Specifically, the parties said 
there were deficiencies in the duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, including telling him about which portion of such 
information and evidence, if any, must be provided by him, 
and which portion the VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board 
notes that the development undertaken in this case and the 
Board decision were completed prior to the Quartuccio 
decision which delineated the actions required by the duty to 
notify, and, therefore, the RO did not have the opportunity 
to comply with that decision.  Therefore, the case must be 
remanded for the following action:

1.  With respect to the issues remaining 
on appeal, the RO should assure that there 
is compliance with the duty to notify and 
assist provisions of the law, to 
specifically include notifying the veteran 
of the evidence and information necessary 
to substantiate his claims, and which 
portion, if any, must be provided by him, 
and which portion the VA will attempt to 
obtain on his behalf.  

2.  Thereafter, the RO should review the 
remaining claims on appeal.  If the claims 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


